Case: 1:21-cv-01306 Document #: 3 Filed: 03/25/21 Page 1 of 2 PagelD #:16

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
DONNA ZYDEK, Individually and on
Behalf of All Others Similarly Situated
7 CASENUMBER: ——_]:2] -cv-1306
V. ASSIGNED JUDGE:

Honorable Joan H. Lefkow

DESIGNATED

VISION INTEGRATED MAGISTRATE JUDGE: Honorable Beth W. Jantz

GRAPHICS GROUP, LLC

TO: (Name and address of Defendant)

VISION INTEGRATED GRAPHICS GROUP, LLC
c/o Michael S. Roberts

305 North Peoria Street, Suite 200

Chicago, Illinois 60607

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

Josh Sanford

SANFORD LAW FIRM, PLLC

10800 Financial Centre Parkway, Suite 510
Little Rock, Arkansas 72211
501-221-0088; josh@sanfordlawfirm.com

an answer to the complaint which is herewith served upon you, 21 days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.

THOMAS G. BRUTON, CLERK

 

C1 de Deacon qi P 2 March 18, 2021

(By) DEPUTY CLERK DATE
Case: 1:21-cv-01306 Document #: 3 Filed: 03/25/21 Page 2 of 2 PagelD #:17

AO 440 (Rev, 06/12) Summons in a Civil Action (Page 2)

Civil Action No. 1:21-cv-1306

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (1)

This summons for (name of individual and title, if any) VISION INTEGRATED GRAPHICS GROUP, LLC was
received by me on (date) Mar 22, 2021, 9:33 am.

[| I personally served the summons on the individual at (place) on (date)
: or

[] I left the summons at the individual's residence or usual place of abode with (nante) al
person of suitable age and discretion who resides there, on (date) ,and mailed a copy
lo the individual's last known address; or

I served the summons on (name of individual) BARBARA SMITH, who is designated by law to accept service
of process on behalf of (name of organization) VISION INTEGRATED GRAPHICS GROUP, LLC on (cdete)

Tue, Mar 23 2021 : or

[| [returned the summons unexecuted because: ; or

[ Other: or

My fees are $ for travel and $ for services, Tor a total of $ 50.00.
T declare under penalty of perjury that this information is true.

Date: 3/24/2021 ,

dd eam —
XN Mex Ty,
Server's signature

Steven A. Stosur - Process Server - License #117-001119

 

Printed name and title

2100 Manchester Rd., Ste 503-2
Wheaton, IL 60187

 

Server's address

Additional information regarding attempted service, etc.:
1) Successful Attempt: Mar 23, 2021, 1:41 pm at 305 N. PEORIA ST., SUITE 200, CHICAGO, IL 60607 received by

VISION INTEGRATED GRAPHICS GROUP, LLC, WHERE THE DOCUMENT WAS ACCEPTED BY BARBARA
SMITH, AUTHORIZED RECIPIENT.

DELIVERED TO THE ABOVE-NAMED WAS A SUMMONS IN A CIVIL CASE AND ORIGINAL COMPLAINT
—COLLECTIVE ACTION.
